

117 HR 3630 IH: Lymphedema Treatment Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3630IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Ms. Schakowsky (for herself, Mr. Carter of Georgia, Mr. Blumenauer, Mr. Kelly of Pennsylvania, Mr. Fitzpatrick, Ms. Sewell, Ms. DeGette, Mr. Levin of Michigan, Mr. Aderholt, Mrs. Axne, Mr. Ferguson, Mr. Wilson of South Carolina, Mr. Joyce of Pennsylvania, Mr. Brown, Ms. Newman, Mr. Smith of Washington, Mr. Mullin, Ms. Wild, Ms. Ross, Ms. Wasserman Schultz, Mr. Brendan F. Boyle of Pennsylvania, Mr. Grijalva, Ms. Titus, Mrs. Lawrence, Ms. Velázquez, Ms. McCollum, Mr. O'Halleran, Mr. Suozzi, Mr. Michael F. Doyle of Pennsylvania, Mr. Price of North Carolina, Mr. Meeks, Mr. Butterfield, Ms. Barragán, Ms. Herrera Beutler, Mr. Doggett, Mr. Castro of Texas, Mr. Larson of Connecticut, Ms. Garcia of Texas, Ms. Scanlon, Mr. Johnson of Ohio, Mr. McNerney, Mr. Wittman, Mr. Austin Scott of Georgia, Mr. Tonko, Mr. Cicilline, Ms. Matsui, Mr. Connolly, Miss González-Colón, Mr. Vela, Ms. Pressley, Ms. Lee of California, Mr. Burchett, Mr. Carbajal, Mr. Deutch, Ms. DelBene, Mr. Pascrell, Ms. Pingree, Mr. Carson, Mr. McHenry, Ms. Bonamici, Mr. Kilmer, Mrs. Miller-Meeks, Mr. Vicente Gonzalez of Texas, Mr. DeFazio, Mrs. Napolitano, Mr. Thompson of California, Mr. Rodney Davis of Illinois, Ms. Jacobs of California, Mr. Dunn, Ms. Williams of Georgia, Ms. Clark of Massachusetts, Mr. Crow, Mr. Budd, Ms. Blunt Rochester, Mr. Trone, Mr. Kildee, Mr. Van Drew, Mr. Cohen, Mr. Bacon, Mr. Hollingsworth, Mr. Amodei, Mr. Phillips, Mr. Wenstrup, Mr. McKinley, Ms. Sherrill, Mr. Westerman, Mr. Delgado, Ms. Underwood, Mr. Posey, Ms. Schrier, Mr. Massie, Mr. Cole, Mr. Hice of Georgia, Mr. Rutherford, Mr. Yarmuth, Mr. Payne, Ms. Houlahan, Ms. Davids of Kansas, Mr. Kind, Mr. Guest, Mr. Foster, Ms. Cheney, Mr. Ruppersberger, Ms. Brownley, Mr. LaHood, Mr. Allen, Mr. Johnson of Georgia, Mr. Bishop of Georgia, Mr. Cooper, Mr. Mann, Mr. Rice of South Carolina, Mr. Pocan, Ms. Meng, Ms. Dean, Mr. Armstrong, Mr. Thompson of Mississippi, Mrs. McBath, Mr. Grothman, Mr. Evans, Mr. Reschenthaler, Mr. Sires, Mr. Timmons, Ms. Tenney, Ms. Bourdeaux, Mr. Nadler, Mr. Higgins of New York, Mr. Lamb, Mrs. Carolyn B. Maloney of New York, Mr. Morelle, Mr. Bera, Mr. Lucas, Mrs. Kirkpatrick, Mr. Fleischmann, Mr. Gallego, Mr. Meuser, Mr. McCaul, Mr. Correa, Ms. Strickland, Mr. Rouzer, Ms. Van Duyne, Mr. David Scott of Georgia, Mr. Allred, Mr. Young, Mr. Gottheimer, Ms. Adams, Mr. Levin of California, Mr. Moulton, and Mr. Taylor) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for coverage of certain lymphedema compression treatment items under the Medicare program.1.Short titleThis Act may be cited as the Lymphedema Treatment Act.2.Medicare coverage of certain lymphedema compression treatment items(a)In generalSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended—(1)in subsection (s)(2)—(A)in subparagraph (GG), by striking and after the semicolon at the end;(B)in subparagraph (HH), by striking the period at the end and inserting ; and; and(C)by adding at the end the following new subparagraph:(II)lymphedema compression treatment items (as defined in subsection (lll));; and(2)by adding at the end the following new subsection:(lll)Lymphedema compression treatment itemsThe term lymphedema compression treatment items means—(1)standard and custom fitted gradient compression garments that are—(A)furnished on or after January 1, 2023, to an individual with a diagnosis of lymphedema for the treatment of such condition;(B)primarily and customarily used in the medical treatment of lymphedema, as determined by the Secretary; and(C)prescribed by a physician (or a physician assistant, nurse practitioner, or a clinical nurse specialist (as those terms are defined in section 1861(aa)(5)) to the extent authorized under State law); and(2)other devices determined by the Secretary to be effective in the prevention or treatment of lymphedema..(b)Effective dateThe amendments made by subsection (a) shall apply to lymphedema compression treatment items furnished on or after January 1, 2023.